Opinion filed December 13, 2018




                                       In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00307-CR
                                 ___________

         EX PARTE CHRISTOPHER BENNETT WOOTEN


                        On Appeal from the County Court
                            Howard County, Texas
                          Trial Court Cause No. 31429


                     MEMORANDUM OPINION
      Christopher Bennett Wooten, Appellant, has filed an untimely notice of
appeal from an order denying his application for writ of habeas corpus. We dismiss
the appeal.
      The documents on file in this case indicate that the order was entered on
August 27, 2018, and that the notice of appeal was filed in the district clerk’s office
on November 7, 2018. When the appeal was filed in this court, we notified Appellant
by letter that the notice of appeal appeared to be untimely and that the appeal may
be dismissed for want of jurisdiction. We requested that Appellant respond to our
letter and show grounds to continue. Appellant has filed a response in which he
urges, among other things, that he did not receive notice of the trial court’s August 27
order until October 25, well after the due date for his notice of appeal. Based upon
the documentation attached to Appellant’s response, we do not doubt that he did not
receive notice of the trial court’s order until after the notice of appeal was past due.
We are nonetheless unable to proceed with this appeal.
        Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
within thirty days after the trial court “enters an appealable order.”                             TEX. R.
APP. P. 26.2(a)(1). The notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant’s notice of appeal was filed seventy-two days after the trial
court entered the order from which Appellant attempts to appeal. The notice of
appeal was, therefore, untimely. Absent a timely filed notice of appeal or the
granting of a timely motion for extension of time, we do not have jurisdiction to
entertain this appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        We dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM
December 13, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2